Title: To James Madison from Joseph Delaplaine, 27 October 1816
From: Delaplaine, Joseph
To: Madison, James


        
          Dear sir,
          Philadelphia Octobr. 27. 1816.
        
        I have the honour of acknowledging the receipt of your obliging favour of the 22d instt.
        As you have enjoined it on me not to make use of the observations contained in your letter relative to my work, because you have not yet perused it, so I shall most strictly comply. As soon, however, as you are prepared to honour me with your opinion of its merits & general execution, which you may permit me to print, I shall feel greatly obliged.
        Have the goodness to cause the enclosed letter to be delivered to Mr. Todd. With the highest respect & esteem, I remain Dr. sir, your obedt. huml. st
        
          Joseph Delaplaine
        
        
          P. S. Most respectful compliments to Mrs. Madison.
        
      